Citation Nr: 0912061	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a hearing held before a Decision 
Review Officer (DRO) in November 2006 which pertained to the 
increased rating claim for PTSD.  


FINDINGS OF FACT

1.  There is no current clinical evidence or diagnosis of 
peripheral neuropathy of the upper extremities; the claimed 
disorder is not attributable to military service, nor was it 
caused or made worse by a service-connected disability.

2.  From December 16, 1996 to March 21, 2006, the Veteran's 
PTSD resulted in no more than occupational and social 
impairment with reduced reliability and productivity with 
difficulty in establishing and maintaining effective work and 
social relationships

3.  From March 22, 2006, forward, the Veteran's PTSD has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas, such as mood, thinking, 
judgment, family relations and work, with an inability to 
establish and maintain effective relationships.

4.  The evidence does not reflect that for any portion of the 
appeal period, the Veteran's PTSD has been productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the 
upper extremities that is the result of disease or injury 
incurred in or aggravated by active military service; 
peripheral neuropathy of the upper extremities may not be 
presumed to have been incurred in or aggravated during active 
military service and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, for the portion of the appeal period 
extending from December 16, 1996 to March 21, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for a 70 percent evaluation for PTSD, for 
the portion of the appeal period extending from March 22, 
2006 forward, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in June 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in March 2006.  The 2005 notice 
failed to address the assignment of disability ratings and 
the effective date provisions, nor has such notice been 
issued subsequent to the adjudication of the claim.  VCAA 
notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In this case, as the service 
connection claim for peripheral neuropathy of the upper 
extremities is being denied herein, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot and there is no prejudice in issuing a 
final decision as to this claim.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

With respect to the increased rating claim for PTSD, the VCAA 
duty to notify was satisfied by way of letters sent to the 
Veteran dated in April 2004 and April 2005 (addressing the 
elements of service connection prior to the grant of service 
connection for PTSD).  Indeed, as this is an appeal arising 
from a grant of service connection, the notice that was 
provided before service connection was granted was legally 
sufficient and VA's duty to notify the Veteran in this case 
has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, VA obtained the Veteran's STRs and VA 
treatment and private treatment records pertinent to the 
years after service.  

A VA examination of the peripheral nerves was conducted in 
2005 which failed to reveal any clinical indications to 
support a diagnosis of peripheral neuropathy of the upper 
extremities.  The Veteran's representative maintains that 
this examination was incomplete and has requested another 
examination.  The 2005 examination included electro-
diagnostic testing designed to determine the presence of 
peripheral neuropathy of the upper extremities - which was 
not shown.  As such it adequately addressed the threshold 
issue of current disability; the Veteran's representative 
does not argue nor does the evidence reveal that peripheral 
neuropathy of the upper extremities has subsequently 
manifested or been diagnosed.  Accordingly, the Board has no 
obligation to request a second medical examination or obtain 
a medical opinion when there is no competent evidence that 
the Veteran's claimed disability or symptoms are associated 
with his service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (noting that).  Therefore, it is not necessary to 
Remand the case to obtain a medical examination medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

In conjunction with the Veteran's PTSD claim, records from 
the Social Security Administration (SSA) have been obtained, 
the Veteran has provided hearing testimony and a 
comprehensive VA PTSD evaluation was conducted in 2006.  

The Board notes that subsequent to the August 2006 Statement 
of the Case addressing the service connection claim for 
peripheral neuropathy, additional evidence was received from 
the SSA.  Additional VA medical records dated from September 
2005 to March 2007 were also received subsequent to both the 
aforementioned August 2006 SOC and following the issuance of 
a Supplemental SOC in February 2007 addressing the increased 
rating claim for PTSD.  This evidence was not accompanied by 
a waiver.  (Records from the SSA were considered by the RO in 
2007 in conjunction with the PTSD claim.)  

However, as none of the aforementioned evidence references or 
includes a diagnosis of peripheral neuropathy of the upper 
extremities, this evidence is not pertinent to the service 
connection claim and a Remand for consideration of that 
evidence is not required.  To the extent that the 
aforementioned evidence pertains to the PTSD claim, it 
assists in providing a basis upon which to grant an increased 
rating for a portion of the appeal period and as such, the 
Board concludes that consideration of this evidence will not 
prejudice the Veteran and the Board may proceed with 
adjudication of the PTSD claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

        A.  Service Connection - Peripheral Neuropathy Upper 
Extremities

The Veteran's service personnel records indicate that he 
served with the United States Army with an MOS of lineman.  
He had service in the Republic of Vietnam in 1967 and 1968.

The Veteran's STRs do not document any complaints, findings 
or treatment related to peripheral neuropathy.  The Veteran's 
May 1967 entrance examination and his March 1969 separation 
examination revealed no neurological abnormalities and normal 
clinical evaluations of the upper extremities.

Post-service VA records dated in 1999 reflect that the 
Veteran was hospitalized for treatment of conditions 
including diabetes mellitus Type II (20-year history) and 
suspected mononeuropathy versus diabetic neuropathy.  An 
entry dated in May 1999 documents symptoms of right upper 
extremity numbness.  Possible causes were listed as thoracic 
outlet syndrome (TOS), C-6 radiculopathy and possible ulnar 
nerve entrapment.  An entry dated in September 1999 
specifically indicates that symptoms of right upper extremity 
numbness are due to thoracic outlet syndrome.  

In a March 2002 rating decision, service connection was 
granted for diabetes mellitus Type II (diabetes) associated 
with herbicide exposure.  In August 2002, the Veteran filed 
an increased rating claim for diabetes and service connection 
claims for hypertension and peripheral neuropathy claimed as 
secondary to diabetes.  

A VA examination of the peripheral nerves was conducted in 
July 2005 and the claims folder was reviewed.  The examiner 
noted the absence of any neurological symptomatology in 
service and referenced VA records dated in 1999 which noted 
right upper extremity numbness which was diagnosed as 
vascular TOS.  The Veteran complained of symptoms of numbness 
and tingling in the arms, from the elbows downward, as well 
as numbness and tingling in the legs.  He also complained of 
arm pain from the shoulders down.  Electro-diagnostic testing 
done in July 2005 revealed normal findings in both upper 
extremities and of the sural and tibial nerves.  Moderate 
axonal and mild demyelinating neuropathy of the bilateral 
peroneal nerves of the legs was diagnosed and the examiner 
opined that this was most likely due to diabetes.  The 
examiner concluded that there was no evidence of peripheral 
neuropathy of the upper extremities.  

The VA examiner explained that diabetes was the most common 
cause of peripheral neuropathy and could also predispose to 
entrapment neuropathy.  It was observed that diabetic 
neuropathy was also usually accompanied by changes in the 
sural sensory nerve (although not present in the Veteran's 
case).  The examiner also commented that some sensory fibers 
which might also cause pain were not tested in the 
conventional studies so that early sensory involvement could 
not be totally excluded. 

VA medical records dated from 2001 to 2005 reflect that the 
Veteran's on-going medical problems for which he was 
receiving treatment included: diabetes with complications, 
right arm numbness and thoracic outlet syndrome.  

In a December 2005 rating action service connection was 
established for peroneal neuropathy of each lower extremity 
secondary to diabetes; service connection was denied for 
peripheral neuropathy of the upper extremities, based on lack 
of a current clinical diagnosis of that disorder.  

Additional evidence on file includes records and a decision 
from the Social Security Administration received in January 
2007 and VA records dated from September 2005 to March 2007.  
None of this evidence contains a clinical diagnosis of 
peripheral neuropathy of the upper extremities.  

Legal Analysis

The Veteran primarily maintains that service connection is 
warranted for peripheral neuropathy of the upper extremities 
claimed as secondary to service-connected diabetes.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, such as psychoses, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service. Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2008).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran's service personnel records confirm 
that he served in the Republic of Vietnam during his military 
service.  Consequently, he is presumed to have been exposed 
to herbicides during military service.  However, peripheral 
neuropathy of the upper extremities was not diagnosed in 
service or during the first post-service year and there has 
been no competent evidence presented showing that the Veteran 
ever experienced acute and subacute peripheral neuropathy 
that manifested to a degree of 10 percent within one year 
after the last date on which he served in the Republic of 
Vietnam so as to warrant presumptive service connection under 
38 C.F.R. § 3.307 and § 3.309.  

Thus, the Board will consider the claim for service 
connection on both a direct and secondary basis.  Initially, 
the threshold issue in this case involves whether the Veteran 
actually has a clinical diagnosis of peripheral neuropathy of 
the upper extremities.  In this regard, regardless of the 
theory of entitlement raised, the medical evidence on file 
does not contain a current clinical diagnosis of peripheral 
neuropathy of the upper extremities.  In fact peripheral 
neuropathy of the upper extremities has not been diagnosed at 
any time post-service and it was specifically determined that 
this disorder was not found to be present following VA 
examination and diagnostic testing conducted in 2005.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for peripheral neuropathy of the upper 
extremities was filed in August 2002; a clinical diagnosis of 
peripheral neuropathy was not of record at that time 
(resolved or unresolved) nor at any time subsequently since 
the claim has been pending.

The Board notes that the file contains medical records dated 
as early as 1999 and continuing to the present time, 
documenting complaints of right arm numbness.  The evidence 
reflects that diabetes was diagnosed as early as 1979 to 
1980.  However, the symptoms of right arm numbness have never 
been diagnosed as peripheral neuropathy nor associated with 
service-connected diabetes.  These symptoms have been 
associated with TOS and as such do not represent any 
indications of diabetic neuropathy of the upper extremities.  

The Board has considered the Veteran's lay assertions that he 
has peripheral neuropathy of the upper extremities secondary 
to diabetes mellitus and/or herbicide exposure inservice.  
While the Veteran is generally considered competent to report 
symptoms (such as pain and numbness in the arms); a lay 
person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such as rendering a 
diagnosis or offering an opinion as to the underlying 
etiology of his symptoms, to include attributing them to 
peripheral neuropathy secondary to diabetes or to in-service 
herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Thus, because the evidence reflects that the 
Veteran does not currently have a clinical diagnosis of 
peripheral neuropathy of the upper extremities; service 
connection for this claimed condition is not warranted on 
this basis alone.  For the reasons and bases set forth above, 
his claim for service connection for peripheral neuropathy of 
the upper extremities must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2008).



	B.  Initial Evaluation in Excess of 50 Percent for PTSD

The Veteran filed his original service connection claim for 
PTSD in December 1996.  

Medical records dated in 1973 reflect that the Veteran was 
treated for a diagnosis of undifferentiated schizophrenia and 
for a suicide attempt during that year.  

Private medical records reflect that PTSD was diagnosed as 
early as 1990.  At that time, the Veteran's primary symptoms 
included insomnia, anxiety, recurrent thoughts of Vietnam and 
occasional suicidal/homicidal thoughts.  He was also 
described as hostile and verbally and physically aggressive 
with his family.  

A VA examination report of September 1997 reflects that 
schizoaffective disorder was diagnosed, but PTSD was not.  VA 
records reflect that chronic PTSD was diagnosed in 1998, but 
that later, diagnoses of rule-out PTSD were made.

The file contains a VA field report dated in 1999, which 
noted that the Veteran's medical conditions included PTSD, 
asthma and diabetes, and that he was "seriously disabled by 
Hydroencephalitis and Heart Condition.  He is now recovering 
from heart surgery."  The reported indicated that the 
Veteran had not worked since 1969 when he was a refrigerator 
technician, and indicated that when evaluated, he did not 
seem fit to return to the labor force.  The Veteran's 
inability to work was not associated with PTSD or other 
psychiatric disorder.

When evaluated in May 1999, no symptoms were found to sustain 
a diagnosis of PTSD.  

In hearing testimony presented at the RO in March and July 
2000, the Veteran primarily discussed his military-related 
stressors and also described symptoms of his PTSD which 
included nightmares and sleep impairment.  In July 2000, the 
Veteran testified that his difficulties with PTSD has 
resulted in two failed marriages and two suicide attempts and 
had prevented him from getting a job (unspecified).  

VA records dated from 2003 to 2005 indicated that the 
Veteran's medical problems included PTSD and severe major 
depression.  His symptoms during that time were documented to 
include anxiety and depression, without indications of 
hallucinations, delusions or suicidal/homicidal ideation.    

A VA examination for mental disorders was conducted in March 
2005, particularly for purposes of ascertaining competency.  
The report indicated that the Veteran was experiencing 
marital difficulties and mentioned that he was isolated and 
had essentially no interests or hobbies.  As the examination 
was not specifically a clinical evaluation for PTSD, this 
condition was not diagnosed therein.

A VA examination was conducted in March 2006 and the claims 
file was reviewed.  The Veteran reported having symptoms of 
depressed mood, social withdrawal and suspiciousness for 
about the past 20 years.  Also noted were symptoms of sleep 
impairment, irritability and outbursts of anger.  The report 
indicated that the Veteran had markedly diminished interest 
or participation in significant activities.  The Veteran 
described his family relationship as bad and reported that he 
had few friends.  On examination, the Veteran was oriented 
and neatly groomed.  There was no indication of 
obsessive/ritualistic behavior or of panic attacks.  There 
was no evidence of impairment of thought, judgment or memory.  
There was a notation of impaired impulse control with 
episodes of violence.  There was no indication of suicidal or 
homicidal ideation.  The examiner indicated that the Veteran 
was capable of performing the activities of daily living.  
The Veteran reported feeling tired and unmotivated.  
Additional symptoms of nightmares, flashbacks and lack of 
participation in family activities were noted.  It was noted 
that the Veteran had quit using alcohol 14 years previously.  
The examiner concluded that the Veteran met the DSM IV 
criteria for a diagnosis of PTSD and Global Assessment of 
Functioning (GAF) score of 55 was assigned.  Alcohol abuse in 
full remission was also diagnosed for which a GAF score of 80 
was assigned.  The examiner opined that the Veteran's PTSD 
was most likely the result of his Vietnam service and 
stressors occurring therein.  

The VA examiner indicated that the Veteran had been employed 
as a maintenance mechanic but noted that he had been retired 
since 1973 due to medical/psychiatric impairment with 
symptoms of irritability, outbursts of anger, and poor 
interpersonal relationships.  The level of his industrial 
impairment was assessed as severe.  The VA examiner also 
indicated that the Veteran's social impairment was severe, 
explaining that his family relationship was strained and his 
social, family and recreational activities were limited due 
to his social isolation.  The examiner assessed the Veteran's 
efficiency, reliability and ability to perform tasks as 
frequently and severely decreased and his productivity as 
always and severely decreased.  The examiner also noted that 
the Veteran had discontinued using alcohol 14 years 
previously and indicated that this was not related to the 
diagnosed PTSD.  

In a March 2006 rating action, service connection for PTSD 
was granted and a 50 percent evaluation was assigned 
effective from December 1996.

In hearing testimony presented at the RO in November 2006, 
the Veteran and his representative argued that an evaluation 
in excess of 50 percent was warranted for PTSD because when 
evaluated by VA earlier in 2006, the Veteran's impairment 
resulting from PTSD was described as severe and chronic.  

Evidence from the Social Security Administration (SSA) 
received in January 2007 reflects that the Veteran was 
determined to be disabled due to a psychiatric disorder.  

A VA medical record dated in March 2007 reflects that the 
Veteran complained of PTSD symptomatology including 
nightmares, sleeplessness, irritability and isolation.  The 
Veteran was described as well-oriented with a depressed 
affect.  There was no indication of suicidal or homicidal 
ideation.  PTSD was diagnosed and a GAF score of 55 was 
assigned.  

By rating action of April 2007, entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) was granted 
effective from July 2005.  

Legal Analysis

The Veteran contends that an initial evaluation in excess of 
50 is warranted for PTSD.  As a practical matter, the Board 
observes that the Veteran is in receipt of a TDIU, which was 
granted in an April 2007 rating action.  The Board is mindful 
that, generally, a claimant cannot concurrently have a 100 
percent schedular rating and a TDIU.  38 C.F.R. § 4.16(a); 
VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
Conversely, however, the award of a TDIU does not limit the 
consideration of a Veteran's increased rating claim, inasmuch 
as this is still a relevant issue in the context of general 
entitlement to a variety of VA benefits, not limited to 
compensation alone.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings. Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim for service 
connection, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999).

Initially, the Board notes that when evaluated in 2006, co-
existing diagnoses of PTSD and alcohol abuse in full 
remission were made.  The Veteran is service-connected for 
PTSD, but not for alcohol abuse in remission or otherwise.  
However, in 2006, the VA examiner clarified that the Veteran 
had stopped using alcohol 14 years previously and explained 
that alcohol abuse was not related to the service-connected 
PTSD.  Therefore, under the circumstances of this case, for 
all intents and purposes the Board will not consider alcohol 
abuse (currently in remission) as a part and parcel 
manifestation of the PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (if VA cannot distinguish by competent 
medical opinion the extent of symptoms that are attributable 
to service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service- 
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

The evidence establishes that consistently since the Veteran 
filed his claim in 1996 steady symptoms of sleeplessness, 
nightmares, intrusive thoughts of Vietnam and depression have 
manifested, all of which are consistent with the criteria 
warranting the currently assigned 50 percent evaluation.  The 
Board observes that these symptoms have remained more or less 
constant problems since that time.  However, between 1996 and 
2005 it was not entirely clear that the Veteran's symptoms 
were associated with PTSD, as opposed to being associated 
with diagnosed anxiety and depression.  Based on the limited 
clinical information relating to PTSD as documented from 1996 
to 2005, it appears that the severity of his PTSD was 
moderate, at best.  

In any case, the evidence dated from 1996 to 2005 fails to 
show that the Veteran's overall psychiatric symptoms, from 
PTSD or otherwise, is commensurate with the enumerated 
criteria warranting the assignment of a 70 percent 
evaluation.  In this regard, clinical records dated during 
that time largely contain no documented evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

The Board reiterates that while the Veteran certainly 
exhibits a wide range of psychological impairment, at no time 
are between 1996 and 2005 were his symptoms shown to cause 
occupational and social impairment commensurate with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  It appears that his 
primary symptoms consist of sleep impairment, anxiety, 
depression, social isolation and nightmares.  The Veteran has 
not worked since approximately 1969 or 1973, but the medical 
evidence of record also shows that he has suffered from 
numerous significant physical disabilities that appear to 
have had a substantial impact inability to maintain 
employment prior to March 22, 2006.  All things considered, 
the record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for an 
evaluation higher than 50 percent at any time prior to March 
22, 2006.  See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the Veteran's PTSD has been no more than 50 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" for this portion of the appeal 
period because this represents his greatest level of 
functional impairment attributable to this condition during 
the aforementioned time period.

In contrast, a 70 percent evaluation is warranted from March 
22, 2006, forward.  On that date, the Veteran underwent a 
full PTSD evaluation and the description of the Veteran's 
PTSD symptomatology and the degree of his social/occupational 
impairment assessed most accurately comports with the 70 
percent rating criteria.  The 2006 examination report 
documents that the Veteran experiences what amounts to near-
continuous depression and there was some indication made by 
the examiner of impaired impulse control (with episodes of 
violence), both of these manifestations are enumerated under 
the criteria used for the evaluation of a 70 percent 
evaluation for PTSD.  Significantly, the examiner assessed 
the level of the Veteran's industrial impairment as severe.  
The VA examiner also indicated that the Veteran's social 
impairment was severe, explaining that his family 
relationship was strained and his social, family and 
recreational activities were limited due to his social 
isolation.  The examiner assessed the Veteran's efficiency, 
reliability and ability to perform tasks as frequently and 
severely decreased and his productivity as always and 
severely decreased.  A GAF score of 55 was assigned, 
indicative of at least moderate symptoms or moderate 
difficulty in social and occupational functioning.  

A subsequent VA medical record dated in March 2007 reflects 
that the Veteran continued to complain of PTSD symptomatology 
including nightmares, sleeplessness, irritability and 
isolation.  PTSD was diagnosed and a GAF score of 55 was 
again assigned, reflecting continued difficulty with social 
and occupational functioning.  While not determinative, a GAF 
score is probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the aforementioned evidence, the Board concludes 
that from March 22, 2006, the Veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas, and to 
that extent, the appeal is granted.  38 C.F.R. § 4.7 (2008).

However, neither the PTSD symptoms manifested nor any GAF 
scores assigned for PTSD impairment between 1996 and the 
present time, are consistent with a total schedular 
evaluation.  The record establishes that the Veteran has 
maintained a fairly steady relationship with his clinical 
providers and has been able to maintain a stable, although 
strained, family environment in a long-term marital 
relationship.  The Veteran continues to perform activities of 
daily living independently and has consistently maintained 
his personal appearance to a socially acceptable level, 
without any indication of grossly inappropriate behavior.  
There has been no indication that the Veteran is not well-
oriented or that he has any appreciable impairment of 
judgment, memory or thought process.

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time from 1996 forward.

A 100 percent schedular evaluation is warranted where there 
is total impairment in at least one area, such as social or 
industrial functioning.  However, for the entirety of the 
appeal period there has been no evidence presented which 
reflects that the Veteran's PTSD renders him totally 
incapable of any social interaction or utterly unemployable.  
The Board realizes that SSA has found the Veteran to be 
disabled due to psychiatric impairment.  However, a review of 
the records supporting the SSA decision does not reveal that 
PTSD was even diagnosed at the time the decision was issued.  
Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same 
and VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PTSD and also shows that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Moreover, the 
Veteran is already in receipt of a TDIU based upon industrial 
impairment caused by his service-connected conditions 
including PTSD.   Accordingly, the Board has concluded that 
referral of this case for extra- schedular consideration is 
not in order.

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, from December 16, 1996 to March 21, 2006 is not 
warranted and that portion of the claim is denied.  However, 
a 70 percent evaluation for PTSD is warranted from March 22, 
2006, forward, and the appeal is granted to that extent.  The 
criteria for a 100 percent schedular evaluation for PTSD have 
not met for any portion of the appeal period.  See 38 C.F.R. 
§ 4.130, DC 9411, supra; Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2008).  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine as applicable.  
Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as secondary to service-
connected diabetes mellitus type II or herbicides is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the portion of appeal period extending from December 
16, 1996 to March 21, 2006, is denied.

Entitlement to a 70 percent rating for PTSD for the portion 
of the appeal period extending from March 22, 2006 forward is 
granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


